Citation Nr: 0506394	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  95-22 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran had active military service from March 1986 to 
March 1989.  

This matter arises from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
chronic sinusitis.

This matter was Remanded on multiple occasions to obtain 
additional evidence and cure certain procedural defects.  It 
was most recently Remanded in September 2003.  In December 
2004, the matter was returned to the Board for final 
appellate consideration.

A review of the files shows that this appeal initially 
included the issues of entitlement to service connection for 
left and right knee disorder, back disorder, bilateral 
hearing loss, tinnitus, and migraine headaches.  However, in 
decisions dated June 1997 and April 2000, the Board rendered 
final decisions that denied service connection on those 
issues.  The issues of entitlement to service connection for 
left and right knee disorder, back disorder, bilateral 
hearing loss, tinnitus, and migraine headaches are no longer 
the subject of appellate consideration.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  Chronic sinusitis did not manifest in service; there is 
no competent evidence establishing a nexus between any sinus 
infection the veteran suffered from in service and his 
current sinus problems.




CONCLUSION OF LAW

Chronic sinusitis was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004) 
(regulations implementing the VCAA).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.



On review of the record, the Board finds that the appellant 
has not been provided adequate notice of VCAA and its 
applicability to his appeal.  In particular, as required by 
the VCAA, he has not been apprised as to what portion of the 
information and evidence needed to substantiate his claim 
needs to be provided by him and which portion must be 
provided by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2000) and Huston v. Principi, 17 Vet. App. 195 (2003).  Such 
deficiency would normally require the Board to remand the 
matter because it is the that RO must insure compliance with 
the notice provisions in the first instance.  However, the 
Board notes that all recent attempts to contact the veteran 
have been unsuccessful.  In attempting to provide him with a 
Supplemental Statement of the Case, the RO went through 
inordinate efforts to contact the veteran.  The record shows 
that attempts were made to contact the veteran through his 
last two known addresses, and that both letters were returned 
with no forwarding address.  The RO also asked for the 
assistance from the Postmaster of Killeen, Alabama, (the city 
where the veteran last resided) and the Social Security 
Administration.  The Postmaster reported in May 2004 that the 
veteran had moved and left no forwarding address.  The Social 
Security Administration indicated that it had no data on the 
veteran.  Even the veteran's representative was unable to 
provide a current mailing address for the veteran.   

In other words, the Board finds providing the veteran notice 
of the VCAA and its applicability to his appeal would be 
impossible at this juncture.  "The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran has a responsibility in providing VA 
with a means of contacting him (a current mailing address).  
He has failed to do so in the present case.

The June 1994 rating decision, November 1994 statement of the 
case (SOC), and supplemental statements of the case (SSOCs) 
dated in June 1995, December 1997, February 2001, and October 
2004 collectively notified the veteran of the relevant laws 
and regulations and essentially advised him of the evidence 
necessary to substantiate his claim for service connection.  
The October 2004 SSOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  The Board recognizes the 
veteran did not receive the SSOC sent to him in October 2004.  
However, for the reasons set forth above, the Board finds 
that this deficiency is the result of the veteran's failure 
to report his most recent mailing address.

Medical records have been obtained from the Birmingham VA 
Medical Center (VAMC).  The RO also obtained records from 
Eliza Coffee Memorial Hospital.  The veteran has not 
identified any outstanding medical records that would be 
pertinent to the claim on appeal.  VA examinations have also 
been conducted.  In this regard, the Board notes that a VA 
examination was scheduled in June 2003 for the purpose of 
determining the etiology of the veteran's sinus problems, but 
that he failed to report for this examination.  A letter was 
sent to the veteran earlier that month referencing upcoming 
appointment and the adverse effect it would on his claim his 
appeal if he failed to report.  Therefore, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

Service medical records document treatment for sinus 
problems.  At his entrance examination, the veteran's sinuses 
were noted to be normal.  He was seen in March 1986 for 
problems related to an upper respiratory infection.  He was 
ultimately diagnosed as having sinusitis and received 
antibiotics for the same.  In January 1988, the veteran was 
evaluated for complaints of a two to three day history of 
shortness of breath.  He said he had a severe cough that was 
productive of green sputum.  He denied a history of asthma or 
chronic illness.  His right maxillary sinus was tender to 
palpation.  An X-ray of the sinuses showed possible fluid in 
the right maxillary sinus versus a cyst.  The diagnosis was 
possible sinusitis.  There is no report of the veteran's 
service discharge examination.  

As part of his claim for benefits, the veteran submitted 
medical records from Eliza Coffee Memorial Hospital.  The 
records show that the veteran was seen in February 1993 for 
complaints of severe pain behind his left eye for the past 
three days.  He said he was also experiencing nausea without 
vomiting. He gave a history of migraine headaches.  A 
physical examination was conducted.  A CT scan was noted to 
show some adenoid sinusitis.  The impression was sinusitis 
and headache.  An assessment record dated in May 1993 shows 
that the veteran was again seen for complaints of a headache.  
However, there were no findings related to sinusitis.  
Records dated between October 1994 and January 1995 document 
the veteran treatment for low back pain without reference to 
sinusitis.  

Also of record are reports related to nasal surgery conducted 
at the Birmingham VAMC in October 1993.  In particular, the 
veteran underwent a bilateral functional endonasal sinus 
surgery and septoplasty.  A pre-surgery parasinus CT scan 
showed fluid level in the right maxillary antrum consistent 
with "acute" sinusitis.  There was also mucosal thickening 
present in the left maxillary, ethmoid, sphenoid, and right 
frontal sinuses that was consistent with mild sinusitis.  
None of the surgical or post-surgical records contain any 
findings related to the veteran's active service.

Reports of VA examinations conducted in April 1994 and 
September 1997 have also been reviewed and considered.  At 
his April 1994 general medical examination, the veteran 
provided a history of recurrent sinus problems.  He stated he 
had recently undergone sinus surgery at the Birmingham VAMC.  
There was no sinus tenderness on examination.  The diagnosis 
was history of chronic sinusitis with surgery.

The veteran was afforded an ENT examination in September 
1997.  He gave a history of intermittent sinusitis.  
Reference was made to his 1993 nasal and sinus surgery.  
Following a physical examination, the veteran was diagnosed 
as having acute sinusitis once or twice per year.


The post-service evidence indicates a diagnosis of sinusitis.  
The veteran was diagnosed as having sinusitis in February 
1993.  Acute sinusitis was identified in October 1993, which 
just prior to his sinus and nasal surgery that was performed 
that month.  His April 1994 VA general medical examination 
diagnosed the veteran as having a history of chronic 
sinusitis.  Intermittent sinusitis was then diagnosed at the 
veteran's September 1997 VA examination.  There is therefore 
little doubt as to the existence of a current disability of 
the sinuses, which has been variously diagnosed as acute, 
intermittent, and chronic sinusitis.  

There is also evidence of the veteran receiving treatment for 
sinusitis during his active service.  The chronicity of the 
condition, however, has not been established.  Sinusitis was 
diagnosed in March 1986.  The infection was treated and 
cured.  A possible sinus infection was also reported in 
January 1988. The remaining service medical records dated 
from March 1986 to March 1989 contained no findings regarding 
sinusitis.  There is also no evidence of post-service 
treatment for sinusitis until February 1993, which is nearly 
four years post-service discharge.  In other words, there is 
no evidence of continuity of symptomatology between veteran's 
in service sinus problem and his post-service development 
sinusitis four years later.  Moreover, no credible medical 
evidence has been produced linking the veteran's current 
problem with sinusitis with his active service.  The claim 
for service connection for chronic sinusitis is denied.

The Board notes that an effort was made to obtain an opinion 
regarding a possible link between the veteran's in-service 
and post-service sinus problems.  Letters and notices 
informing the veteran of the scheduled VA examination were 
sent to his last two known addresses but were returned as 
undeliverable.  The veteran ultimately failed to report to 
his scheduled VA examination.  When the veteran does not 
appear for a scheduled examination in conjunction with an 
original claim for service connection, the claim will be 
rated on the evidence of record.  38 C.F.R. § 3.655(b) 
(2004).  The above evidence fails to support the veteran's 
claim for service connection.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for chronic sinusitis, and that, 
therefore, the provisions of § 5107(b) are not applicable.

ORDER

Entitlement to service connection for chronic sinusitis is 
denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


